762 N.W.2d 482 (2009)
BLUE HARVEST, INC., Blueberry Heritage Farms, Inc., Brady Farms, Inc., David Reenders Blueberries, LLC, d/b/a Crossroads Blueberry Farm, Paul Nelson Blueberries, LLC, and Reenders Blueberries, LLC, Plaintiffs-Appellees,
v.
DEPARTMENT OF TRANSPORTATION, Defendant-Appellee, and
Ottawa County Road Commission, Defendant-Appellant.
Docket No. 138065, COA No. 281595.
Supreme Court of Michigan.
March 23, 2009.

Order
On order of the Court, the application for leave to appeal the December 2, 2008 *483 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.